DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the tracker pin" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, 19-22 and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Murray (US 20140276817).
	With respect to claim 1, Murray discloses an external fixation strut (24) (see fig. 5b-5c below, para. 60-62) comprising: a strut body (62) operatively associated with a first connector (66); a threaded rod (60) including threads formed thereon (see fig. 5a-5c, para. 60-62), the threaded rod being operatively associated with a second connector (64), the threaded rod being rotationally fixed relative to the strut body so that movement of the threaded rod relative to the strut body moves the first connector relative to the second connector (see para. 84-86); and an acute adjustment mechanism (see fig. 5b-5c below) selectively disengageable from the threads of the threaded rod, the acute adjustment mechanism comprising: an actuator body (32), a mobile jaw (280) that is engageable with the threads of the threaded rod (see para. 84-86), and a disengagement member (288) configured to interact with the mobile jaw to disengage the mobile jaw from the threads of the threaded rod (see para. 84-86); wherein the disengagement member is selectively movable from a first position (see fig. 8a) to a second position (see fig. 8b) such that when in the second position, the disengagement member interacts with the mobile jaw to disengage the mobile jaw from the threads of the threaded rod to enable the first and second connectors to be adjusted acutely (see para. 84-86). 

    PNG
    media_image1.png
    545
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    435
    media_image2.png
    Greyscale

As for claim 2, Murray further discloses the external fixation strut of claim 1, wherein the mobile jaw includes a threaded surface (see fig. 8b) configured to engage with the threads of the threaded rod (see para. 84). 
As for claim 3, Murray further discloses the external fixation strut of claim 1, wherein the acute adjustment mechanism includes two substantially oppositely positioned mobile jaws (note that 280 has 4 jaws, see fig. 8b above, also see para. 84) 
As for claim 4, Murray further discloses the external fixation strut of claim 3, wherein the substantially oppositely positioned mobile jaws each include a threaded surface configured to engage with threads of the threaded rod (see para. 84). 
As for claim 5, Murray further discloses the external fixation strut of claim 1, wherein the mobile jaw is biased to engage with the threaded rod (see para. 84-86). 
As for claim 6, Murray further discloses the external fixation strut of claim 1, wherein the mobile jaw is biased to disengage from the threaded rod (see para. 84-86). 
As for claim 8, Murray further discloses the external fixation strut of claim 1, wherein: the disengagement member is configured to translate toward the mobile jaw when moved from the first position to the second position to disengage the mobile jaw from the threaded rod (see para. 88); and the disengagement member is configured to rotate about an axis of translation (longitudinal axis) of the disengagement member to lock the acute adjustment mechanism in a state of free movement where the mobile jaw is disengaged from the threaded rod (see fig. 8b, para. 85-87 and note that this device is capable of performing this function). 
As for claim 9, Murray further discloses the external fixation strut of claim 1, wherein the disengagement member is configured to translate away from the mobile jaw when moved from the first position to the second position to enable the mobile jaw to disengage from the threaded rod (see fig. 8a-8b, para. 86-87). 
As for claim 10, Murray further discloses the external fixation strut of claim 1, wherein the disengagement member includes a containment device (e.g. inner surface) 
As for claim 11, Murray further discloses the external fixation strut of claim 1, wherein the mobile jaw is configured to translate away from the threaded rod when interacted with by the disengagement member (see fig. 8b). 
As for claim 12, Murray further discloses the external fixation strut of claim 1, wherein the mobile jaw is configured to pivot away from the threaded rod when interacted with by the disengagement member (see fig. 8b and also para. 84). 
As for claim 13, Murray further discloses the external fixation strut of claim 1, wherein the actuator body includes a threaded collar (190) that couples the actuator body with the strut body (see para. 80). 
As for claim 14, Murray further discloses the external fixation strut of claim 1, wherein the actuator body includes channels (116, 176) configured to guide the movement of the mobile jaw when the mobile jaw is interacted with by the disengagement member (see para. 76, 83, note that that attachment of 278 and positioning of 104 will either lock or unlock movement of 280). 
As for claim 15, Murray further discloses the external fixation strut of claim 1, wherein the actuator body includes channels configured to constrain the movement of protrusions on the mobile jaw when the mobile jaw is interacted on by the disengagement member. 
As for claim 19, Murray further discloses the external fixation strut of claim 1, further comprising a precise adjustment mechanism (190) comprising a lock (106) 
As for claim 20, Murray further discloses the external fixation strut of claim 19, wherein the lock of the precise adjustment mechanism includes: a base (186) coupled to the strut body; a plunger (188) biased away from the base; and a cavity (176) formed in the actuator body (see fig. 9b, para. 77), the cavity arranged and configured to receive the plunger to restrict rotational movement of the strut body relative to the actuator body (see fig. 9b, para. 77). 
As for claim 21, Murray further discloses the external fixation strut of claim 19, wherein the lock of the precise adjustment mechanism includes: a pivot (104) coupled to the actuator body, the pivot being biased toward the strut body (via 184) and being arranged and configured to fit in a notch (176) formed in the strut body to restrict rotational movement of the strut body relative to the actuator body when a portion of the pivot is positioned in the notch in the strut body (see para. 77). 
As for claim 22, Murray further discloses the external fixation strut of claim 1, wherein the actuator body includes openings (spaces/cut out areas between the threads of 116) for projections of a band (complementary thread structure 278) to prevent disengagement of the mobile jaw from the threaded rod (see fig. 6a). 
. 

Claim 7 is rejected under 35 U.S.C. 102a1 as being anticipated by Knuchel (US 20090198234).
With respect to claim 7, Knuchel discloses an external fixation strut (10) (see fig. 1-2 below) comprising: a strut body (21) operatively associated with a first connector (11); a threaded rod (22) including threads formed thereon (see fig. 1-2), the threaded rod being operatively associated with a second connector (12), the threaded rod being rotationally fixed relative to the strut body so that movement of the threaded rod relative to the strut body moves the first connector relative to the second connector (see para. 1 and note that this device is telescopic); and an acute adjustment mechanism (see fig. 1-2 below) selectively disengageable from the threads of the threaded rod (see para. 15, 18, 21, 22), the acute adjustment mechanism comprising: an actuator body (23), a mobile jaw (e.g. clamp 28, 38) that is engageable with the threads of the threaded rod (see para. 21), and a disengagement member (26) configured to interact with the mobile jaw to disengage the mobile jaw from the threads of the threaded rod (see para. 21); wherein the disengagement member is selectively movable from a first position (e.g. lock axial positioning) to a second position (e.g. unlocking axial positioning) such that . 

    PNG
    media_image3.png
    509
    867
    media_image3.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the external fixation strut further including a rotatable sleeve that is 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the external fixation strut further comprising a band, wherein the band is arranged and configured to cover the disengagement member when the band is positioned on the acute adjustment mechanism to prevent access to the disengagement member, as set forth in claim 23.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the external fixation strut further comprising a temporary band, wherein the temporary band is arranged and configured to interact with the disengagement member to disengage the mobile jaw from the threaded rod when the temporary band is positioned on the acute adjustment mechanism, as set forth in claim 24.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the external fixation strut further comprising: a tracer pin operatively coupled to the threaded rod; and a locking sleeve operatively coupled to the strut body, the locking sleeve including an opening arranged and configured to receive the tracer pin, the locking sleeve being arranged and configured to prevent movement of the track pin and thus to prevent adjustment of the external fixation strut, as set forth in claim 26.



Allowable Subject Matter
Claims 16-18, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773